Citation Nr: 1628566	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  12-33 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the United States Marine Corps from April 1968 to November 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for August 19, 2015, at the Atlanta RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDINGS OF FACT

1.  Other than exposure to loud noise, there was no event, disease, or injury manifesting a right ear hearing loss disability or tinnitus during active service, symptoms of a right ear hearing loss disability and tinnitus were not chronic in service, symptoms of a right ear hearing loss disability and tinnitus have not been chronic since service separation, hearing loss and tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current right ear hearing loss disability or tinnitus and active service.

2.  A preexisting left ear hearing loss disability was noted at the time of service enlistment, but was not permanently worsened in severity during or by active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran states that his current hearing loss and tinnitus was caused by noise exposure during active service.  Specifically, he states that he was exposed to the noise of various weapons, including machine guns, during active service, which included service in Vietnam.  

In this case, exposure to loud noise during active service is demonstrated by the evidence.  The Veteran was directly involved in combat, as he received a Combat Action Ribbon, and his military occupational specialty (MOS) was machine gunner.  As such, he was frequently exposed to the noise of artillery, particularly while in Vietnam.  The question before the Board is whether the current hearing loss and tinnitus are related to the in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the evidence in this case, the Veteran's service treatment records include an audiogram conducted at the August 1967 pre-induction examination which revealed puretone thresholds of 15, 5, 5, 5, and 5 decibels in the right ear, and 15, 5, 25, 35, and 40 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The examination report indicates that the audiogram results were recorded in ASA units.  Crucially, in the section of the examination report labeled "Summary of Defects and diagnosis," the examiner noted "defective hearing left ear . . . ."   Indeed, the results for the left ear show a preexisting hearing loss disability under VA regulations, as one of the puretone thresholds is 40 decibels or above.  See 38 C.F.R. § 3.385.  Because a preexisting left ear hearing loss disability was "noted" at the time of enlistment, the presumption of soundness at service entrance did not attach regarding the preexisting left ear hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board with regard to the left ear hearing loss is whether the preexisting left ear hearing loss disability was aggravated by active service.    

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than exposure to loud noise) manifesting a right ear hearing loss disability or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of a right ear hearing loss disability and tinnitus were not chronic in service.  Moreover, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the preexisting left ear hearing loss disability was not aggravated by active service.  

Other than the 1967 pre-induction report, the service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  Moreover, at the October 1969 separation examination, clinical evaluation of the ears was marked as normal, and the Veteran scored a 15 out of 15 on a whispered voice test.  There is no indication on the examination report that he reported any symptoms of hearing loss or tinnitus during service - highly probative evidence weighing against a finding that a right ear hearing loss disability or tinnitus manifested during active service, or that the preexisting left ear hearing loss disability was aggravated by active service.  In specific regard to the left ear hearing loss claim, this evidence shows there was no increase in severity (i.e.. no chronic worsening ) of the pre-existing left ear hearing loss during service.  Indeed, as is discussed below, there is no evidence that the left ear again manifested hearing loss by VA until 2013. 
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a right ear hearing loss disability and tinnitus manifested during active service, and that that weight of the evidence is also against a finding that the preexisting left ear hearing loss disability was aggravated during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in November 1969.  As noted above, the October 1969 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in November 1969, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until October 2008, when VA treatment notes indicate the Veteran reported hearing loss.  He was referred for an audiology consultation, at which he stated that he had some difficulty hearing in the presence of background noise, and his wife complained that the volume of the television was too loud when he watched it.  However, he stated that, while he probably had some hearing loss, he did not feel he had significant difficulty hearing.  An audiogram demonstrated hearing within normal limits in both ears through 4000 Hz, with sensorineural hearing loss demonstrated only at 6000 Hz and above.  Moreover, speech recognition was 100 percent in the right ear and 96 percent in the left ear.  Thus, a hearing loss disability, as defined by VA regulations, was not demonstrated at that time.  The first time subsequent to discharge from service that a hearing loss disability, as defined by VA regulations, was demonstrated was by audiogram conducted at a March 2013 VA examination.   

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for hearing loss and tinnitus for nearly 40 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes a March 2008 VA treatment note from the Veteran's primary care physician indicating that he reported no hearing abnormalities during conversation, providing highly probative evidence against a finding of chronic hearing loss or tinnitus symptoms since active service.

Moreover, the Veteran's own history of treatment for his hearing loss and tinnitus provides probative evidence against his current claim.  He has not contended, nor does the evidence of record suggest, that he sought treatment for hearing loss or tinnitus prior to 2008, nearly 40 years after service separation.  His statements as to his first treatment in 2008 provide highly probative evidence against his claim.  

In addition, there is no evidence, to include the Veteran's lay statements, that he reported symptomatology associated with hearing loss or tinnitus since separation from service and prior to 2008.  Indeed, he did not report experiencing symptoms of hearing loss or tinnitus since service separation at the November 2008 or August 2010 audiological consultations, providing highly probative evidence against the current claim, as it is expected that he would provide an accurate history of his symptoms so as to receive the best treatment.  To the extent that the Board is able to interpret from his statements made in the context of the current claim that the Veteran has asserted that his hearing loss and tinnitus began during service, the service treatment records and separation examination report contradict these assertions.  That evidence is highly probative evidence with regard to what symptomatology he was experiencing at that time, and is certainly more probative than reports provided more than forty years later.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disabilities in July 1970, but did not mention hearing loss or tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology of those disorders at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss and tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current hearing loss disability and tinnitus in service, or the lack of hearing loss and tinnitus symptomatology at the time he filed the claim, or both.  

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260.  Indeed, the evidence does not demonstrate a diagnosis or complaints of hearing loss or tinnitus until 2008.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus; the denial of any hearing difficulties in March 2008, as described above; the Veteran's lack of reporting hearing loss or tinnitus symptoms dating back to active service at the November 2008 and August 2010 audiological consultations; the history of treatment for hearing loss and tinnitus provided by the Veteran, as outlined above; the filing of a claim for service connection in 1970 with no mention of hearing loss or tinnitus symptoms; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until 2008, nearly 40 years after service separation.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinions provided by the VA examiners in September 2010, March 2013, and December 2015 are more probative than the Veteran's lay assertions.  The VA examiners have expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.

Here, the Veteran was afforded a VA examination in September 2010.  He reported that he had experienced tinnitus since 1970, and that, following service separation, he worked at a fire department for 35 years with hearing protection and also engaged in recreational hunting and motorcycle riding with hearing protection.  Notably, at this VA examination, a hearing loss disability was not demonstrated.  An audiogram showed puretone thresholds of 20, 25, 25, 25, and 30 decibels in the right ear, and 25, 20, 25, 25, and 30 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 96 percent in both ears.  The VA examiner opined that the Veteran's hearing loss was not related to his miliary service, reasoning that, although an audiogram was not conducted at the time of separation, a loss was already present at the time of induction on the left side.  Moreover, the examiner reasoned that the Veteran had been exposed to additional high levels of noise throughout his 35 year post-military career.  

The Veteran was afforded another VA examination in March 2013.  This time, an audiogram demonstrated a bilateral hearing loss disability.  The VA examiner stated that he could not provide a medical opinion regarding the etiology of his right ear hearing loss without resorting to speculation due to the lack of a separation audiogram.  With regard to the left ear hearing loss, the VA examiner opined that the pre-existing hearing loss in the left ear was not aggravated beyond natural progression by military noise exposure, as his hearing at enlistment was no worse than the hearing thresholds found on the current audiogram.  Finally, the VA examiner stated that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  He reasoned that, while the Veteran was exposed to military noise, he did have a pre-existing hearing loss, and tinnitus is known to be a symptom associated with hearing loss.  Moreover, the Veteran reported a history of post-service recreational and occupational noise exposure, all of which could have contributed to his tinnitus.   

Finally, the Veteran was afforded another VA examination in December 2015.  The VA examiner, who was the same examiner as in 2013, essentially reiterated his March 2013 opinions and statements.  He further cited to the Veteran's long history of noise exposure, including his military noise exposure, with and without the use of hearing protection, which made it impossible to opine without the use of speculation about the cause of the current hearing levels, as well as the Veteran's pre-existing left ear hearing loss, discrepancy between his statements and previous audiological evaluation reports.    

The Board finds that the 2010, 2013, and 2015 VA opinions are the most probative evidence of record and has afforded greater weight to those opinions than to the statements of the Veteran as to the etiology of his hearing loss and tinnitus.  These VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The VA examiners interviewed and examined the Veteran, were informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions.  

Moreover, although the 2013 and 2015 VA examiner was not able to render an opinion with regard to the etiology of the Veteran's right ear hearing loss and tinnitus, largely due to the lack of a separation audiogram, there is simply no competent medical evidence which suggests a nexus between the current hearing loss and tinnitus, which arose nearly 40 years after service separation, and military service.  Further, there are no contrary competent opinions of record.    

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of bilateral hearing loss or tinnitus during active service, aggravation of the left ear hearing loss disability during active service, chronic symptomatology of bilateral hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA satisfied the notice requirements of the VCAA by way of a July 2010 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements.
  
As noted above, VA examinations and opinions were obtained in September 2010, March 2013, and December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as thorough audiological examinations and interviews of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


